Citation Nr: 0904038	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-34 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include on the basis of herbicide exposure.

2.  Entitlement to service connection for loss of use of a 
creative organ.


REPRESENTATION

Appellant represented by:	AGO Monroe County


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.  The 
March 2004 rating decision denied service connection for 
prostate cancer, while the September 2004 rating decision 
denied service connection for loss of use of a creative 
organ.    


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 dated May 12, 2005, the veteran requested a 
videoconference Board hearing at the RO before a Veterans Law 
Judge in Washington, DC (videoconference hearing).  

The veteran was scheduled for a videoconference hearing in 
March 2008.  In the meantime, a temporary stay was imposed 
upon the veteran's case due to a Court decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Because of the stay, the 
RO cancelled the veteran's videoconference hearing.  The stay 
was recently lifted, but the claims file shows that the 
veteran has yet to be rescheduled for the previously 
requested videoconference hearing or that he has withdrawn 
his request for a videoconference hearing.  Videoconference 
hearings must be scheduled by the RO.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following actions:

The RO/AMC should schedule the veteran 
for a videoconference personal Board 
hearing between the veteran at the RO and 
a Veterans Law Judge in Washington, DC.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 
38 C.F.R. § 20.704(b), and that such 
hearing will not be rescheduled without a 
showing of good cause should he be unable 
to attend.  After a videoconference 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board accordance with current appellate 
procedures

The purpose of this remand is to comply with due process.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


